Citation Nr: 0710344	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to the assignment of a compensable disability 
rating for the residuals of a hemorrhoidectomy, from October 
27, 2000 to January 22, 2006.  

2.  Entitlement to the assignment of a compensable disability 
rating for the residuals of a hemorrhoidectomy, from January 
23, 2006.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision rendered 
by the Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico, which awarded the veteran service 
connection for residuals of a hemorrhoidectomy and assigned a 
noncompensable evaluation to this disability, effective 
October 27, 2000.  The veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO in April 
2005.  A transcript of the hearing is contained in the claims 
file.

This case was previously before the Board in November 2005, 
at which time the matter was remanded to the RO via the 
Appeals Management Center.  The matter has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  From October 27, 2000, to January 22, 2006, the veteran's 
service-connected residuals of a hemorrhoidectomy was 
manifested by a single, large internal hemorrhoid and 
external skin tag; however, there was no medical evidence 
showing the veterans hemorrhoids were irreducible or caused 
impairment of the sphincter.

2.  From January 23, 2006, the medical evidence of record 
shows that veteran's service-connected residuals of a 
hemorrhoidectomy has been productive of moderate occasional 
fecal leakage.




CONCLUSIONS OF LAW

1.  From October 27, 2000, to January 22, 2006, the schedular 
criteria for a compensable disability rating for the service-
connected residuals of a hemorrhoidectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Codes 7332, 7336 (2006).  

2.  From January 23, 2006, the schedular criteria for the 
assignment of a 10 percent disability rating for service-
connected residuals of a hemorrhoidectomy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Codes 7332, 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected residuals of a hemorrhoidectomy is greater than the 
assigned noncompensable disability rating.  Specifically, the 
veteran contends that he suffers from regular flare-ups of 
his hemorrhoids, has occasional bleeding, and a lot of 
discomfort. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
claims on appeal, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
claims on appeal in this case were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issues on appeal as claims for higher initial ratings 
from two distinct periods of time based on the medical 
evidence.  Consideration must be given to whether a higher 
rating is warranted for any period of time from the effective 
date of the award - a practice know as "staged ratings."  
Fenderson, supra.  Under the circumstances of this case, the 
Board must evaluate the veteran's service-connected 
hemorrhoidectomy residuals from the date they became 
effective. 

Turning to the medical evidence, a July 2001 VA flexible 
sigmoidoscopy report found a single large internal 
hemorrhoid.

A September 2003 VA clinical record notes that a rectal 
examination was conducted, which revealed a non-inflamed 
hemorrhoid tag and good sphincter tone.  

A January 2004 VA rectum and anus examination report notes 
that the veteran's hospital records were reviewed.  The 
veteran complained of continued hemorrhoid symptoms, 
including mild rectal bleeding once every three months, 
irritation of his rectal area when eating chili or salads, 
hard stools, and trouble cleaning his rectal area due to an 
external skin tag.  The veteran denied ever being anemic.  A 
physical examination demonstrated a clean rectal area, a 1/2 
inch by 1/2 inch external skin tag on the left, no fissures, 
no masses in the rectum, no thrombosed hemorrhoids, and there 
was no evidence of bleeding or leakage.  The sphincter muscle 
was normal and there was good voluntary control.  The 
relevant diagnosis was internal hemorrhoids with an external 
skin tag, chronically symptomatic.

VA clinical records dated in March 2004 and October 2005 
noted the veteran's reports of hemorrhoid flare-ups, and an 
August 2004 VA flexible sigmoidoscopy report showed a single 
large internal hemorrhoid. 

A January 2006 VA examination report of the rectum and anus 
notes that the veteran's claims file and medical records were 
reviewed, and the veteran's history and complaints were 
recounted.  The veteran complained of frequent bleeding and 
moderate, occasional fecal leakage.  Physical examination 
revealed a large internal hemorrhoid and excessive redundant 
tissue present in regard to an external hemorrhoid.  The 
examiner found that the hemorrhoids were reducible, and there 
was no evidence of bleeding, thrombosis or fissures.  
However, sphincter control was noted to be impaired by 
decreased tone, leakage was evident, and the veteran was 
noted to use pads frequently.  Blood tests revealed no 
anemia.  In the diagnosis section of the report, the examiner 
recorded that the diagnosis and etiology of the problem was 
"hemorrhoid disorder with residuals of hemorrhoidectomies," 
and that the problem associated with the diagnosis was a 
"hemorrhoid disorder."  The examiner commented that this 
diagnosis causes moderate effects on bathing and severe 
effects on toileting.

The veteran's service-connected residuals of a 
hemorrhoidectomy is initially rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which provides the schedular criteria 
for rating internal or external hemorrhoids.  A 
noncompensable disability rating is assignable for mild or 
moderate hemorrhoids.   The next higher rating of 10 percent 
requires evidence of external or internal hemorrhoids that 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  The 
highest schedular evaluation of 20 percent is allowable under 
this diagnostic code when there is medical evidence of 
external or internal hemorrhoids causing persistent bleeding 
and secondary anemia, or with fissures. 

In view of the January 23, 2006 VA examination report, the 
Board has also considered 38 C.F.R. § 4.114, Diagnostic Code 
7332, which provides the schedular criteria for rating 
impairment of sphincter control.  Under this regulation, a 10 
percent rating is assignable for constant slight, or 
occasional moderate leakage; a 30 percent rating is 
assignable for occasional involuntary bowel movements, 
necessitating wearing pads 

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
assignment of a compensable rating under Diagnostic Code 7336 
is not warranted.  However, 10 percent disability rating is 
warranted from January 23, 2006, for impairment of sphincter 
control under Diagnostic Code 7332.  

In order for the veteran to receive the minimum compensable 
disability rating of 10 percent under Diagnostic Code 7336, 
there must be medical evidence showing that his hemorrhoids 
manifest several symptoms:  "large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences."  38 C.F.R. § 4.114. Diagnostic Code 
7336.  While the medical evidence indicates that the 
veteran's has a large internal hemorrhoid and an external 
hemorrhoid accompanied by excessive redundant tissue, and 
there is evidence of frequent recurrences, there is no 
evidence that the veteran's hemorrhoids are irreducible.  
Indeed, the most recent examination report, dated in January 
2006, specifically notes the that hemorrhoids are reducible.  
In view of these medical facts, the veteran does not meet the 
schedular criteria for a 10 percent disability rating under 
Diagnostic Code 7336.  

The Board finds in the alternative, however, that a 10 
percent disability rating is warranted from January 23, 2006, 
for impairment of sphincter control under Diagnostic Code 
7332.  This is because the January 23, 2006, VA examination 
report attributed the veteran's impairment of sphincter 
control, described as occasional moderate leakage, to the 
service-connected hemorrhoid problem.  It is further noted 
that the next higher rating of 30 percent is not warranted 
under this diagnostic code because there is no evidence that 
the veteran suffers from occasional involuntary bowel 
movements.  Moreover, the 10 percent disability rating is not 
assignable prior to January 23, 2006 because the earlier 
medical evidence reports no impairment of sphincter control.  
See 38 C.F.R. § 3.400(o)(2) (the effective date is based on 
the earliest date it is factually ascertainable that an 
increase in disability had occurred).  Indeed, the physical 
examinations of the rectum and anus in September 2003 and 
January 2004 revealed normal sphincter function and no 
evidence of leakage.  The Board again emphasizes that as 
there was no evidence of any sphincter impairment prior to 
the January 23, 2006, VA examination report.  

In reviewing this appeal, the Board has also considered 
Diagnostic Codes 7333 and 7334, as they are related to 
conditions affecting the rectum and anus.  However, as the 
medical evidence does not show that the veteran suffers from 
stricture or prolapse of the anus or rectum, the application 
of these diagnostic codes do not provide a basis for ratings 
higher than those assigned herein. 

Consideration has also been given to providing the veteran a 
higher ratings for his service-connected hemorrhoids on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

As this is an initial rating case, the veteran was provided 
an appropriate VCAA notice letter in April 2001 regarding the 
issue of service connection for hemorrhoids.  He was again 
provided a VCAA notice letter in May 2004, which specifically 
advised him of all of the required information regarding the 
increased rating issue.  This latter notice was not provided 
regarding the issues on appeal prior to the initial 
unfavorable AOJ decision on the matter.  However, since the 
claims involved in this appeal are considered "downstream" 
issues, because they involve higher rating claims from an 
initial decision granting service connection and an original 
rating, such notice letters are not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003) (If, in response to notice of its 
decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  To the extent that this late notice may be 
considered a defect, it constituted harmless error and did 
not prejudice the veteran, as the claim was readjudicated by 
the RO in the June 2006 Supplemental Statement of the Case 
(SSOC), after the second VCAA notice letter covering the 
increased rating issue was provided to the veteran.

Indeed, the issues on appeal were previously before the Board 
in November 2005 and remanded for additional development in 
order to comply, at least in part, with certain duty to 
notify and duty to assist requirements of the VCAA.  The 
issues on appeal were readjudicated by the AOJ as evidenced 
in several documents:  A February 2004 Statement of the Case 
(SOC); and a Supplemental Statements of the Case (SSOCs) in 
March 2004, July 2004, and June 2006, of which the veteran 
received notice and an opportunity to respond.  As such, to 
the extent the issues on appeal are denied, any defect with 
respect to the timing and content of VCAA notice as outlined 
in Peligrini was cured by the development undertaken by the 
AOJ subsequent to the Board's remand, so there is no 
prejudice to the veteran by proceeding to a decision under 
the circumstance of this case.  Moreover, the veteran has had 
a meaningful opportunity to participate in his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  In addition, the June 
2006 Supplemental Statement of the Case (SSOC) essentially 
readjudicated the veteran's claims based on new evidence 
developed and new arguments advanced.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(stating that a SOC or SSOC may constitute a readjudication 
decision, and that there is no statutory or regulatory 
prohibition on the use of an SSOC to announce a decision 
after the readjudication of a claim).  Hence, as the claim 
was readjudicated following the provision of adequate notice, 
any error as to the timing of the notice is nonprejudicial.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

The veteran was provided with a notice concerning disability 
ratings and effective dates for the award of benefits that 
would be assigned if service connection were awarded, as 
required by the Dingess/Hartman decision, in the June 2006 
(SSOC).  However, as the June 2006 SSOC essentially 
readjudicated the case, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
on such issues.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Moreover, as the Board explained in this decision, 
the effective date assigned for the increase rating assigned 
herein is based on the earliest ascertainable date consistent 
with the requirements of existing regulations pertaining to 
effective dates.  Thus, the claim was readjudicated following 
the provision of adequate notice, and any error as to the 
timing of the notice is nonprejudicial.  Prickett, Supra.

The Board also finds that in this case, the veteran was 
afforded a meaningful opportunity to present evidence and 
argument and to participate in his appeal.  The veteran 
appeared and testified at a hearing before the Board sitting 
in the RO.  In addition, the veteran provided written 
statements, was afforded numerous VA examinations, and 
relevant VA clinical records were also associated with the 
claims file.  Variously dated and subsequent VA notice 
letters and rating actions again informed the veteran of all 
the applicable laws and regulations pertinent to his claim 
and the reasons his claim was denied.  Accordingly, Board 
holds that the veteran, in fact, was provided with a 
meaningful opportunity to participate in his claim by VA.  
All available VA and other records that are known to be 
relevant and that still exist have been obtained and 
considered by the AOJ and the Board consistent with the duty 
to assist the veteran in compliance with 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  As all the requirements of the duty to 
notify and assist the veteran have been met, appellate review 
is appropriate.  




ORDER

For the period October 27, 2000, to January 22, 2006, the 
assignment of a compensable disability rating for the 
residuals of a hemorrhoidectomy is denied.

From January 23, 2006, the assignment of a 10 percent 
disability rating for the residuals of a hemorrhoidectomy is 
granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


